Case 5:18-cv-00420-JGB-SHK Document 212 Filed 07/09/19 Page 1 of 2 Page ID #:3668




                                                                                Koren L. Bell
                                                                       Direct: 213.516.2468
                                                                 kbell@larsonobrienlaw.com


  July 9, 2019

  The Honorable Shashi H. Kewalramani
  United States Magistrate Judge
  3470 12th Street
  Riverside, CA 92501

  Re:   Joint Letter Submission
        Colonies Partners, L.P. v. County of San Bernardino, et al.
        Case No.: 5:18-cv-00420-JGB-SHKx

  Dear Magistrate Judge Kewalramani:

  Pursuant to your Minute Order of June 19, 2019, the parties met and conferred
  regarding modification of the County Defendants’ privilege log and relevancy
  objections. The parties have reached agreement as follows.

        1.       Colonies and Mr. Burum confirmed that they are not claiming any
                 waiver of privilege for documents and communications after the time
                 period surrounding the validation judgment, i.e. 2007.
        2.       The County Defendants will re-review the privilege log entries for
                 County custodians dated on or before December 31, 2007, consistent
                 with the County’s interpretation of the California standard. The
                 County Defendants will then produce any documents for which they
                 agree that the attorney-client privilege has been waived, and, where
                 they deem necessary, will revise the log entries for documents they
                 believe remain privileged.

        3.       Following production of the revised privilege log, the parties will
                 meet and confer further to determine if an agreement can be reached
                 regarding any of the remaining entries.

        4.       Colonies and Mr. Burum agree that non-substantive
                 communications—e.g., emails regarding purely scheduling issues—do
                 not need to be produced (even if arguably non-privileged).
Case 5:18-cv-00420-JGB-SHK Document 212 Filed 07/09/19 Page 2 of 2 Page ID #:3669

                                                          The Honorable Shashi H. Kewalramani
                                                                                  July 9, 2019
                                                                                        Page 2




        5.     The County Defendants agree that the resolution of the attorney-client
               objection (be it through the meet and confer process or additional
               litigation, as necessary), together with the parties’ pre-production
               meet and confer efforts concerning the scope of documents that would
               be searched and produced, Plaintiffs’ agreement not to seek non-
               substantive communications, and confirmation that the at-issue
               records are pre-January 1, 2008, will dispense with the County
               Defendants’ additional objections to the at-issue RFP, including
               relevancy.

  Should the parties resolve any further issues prior to the Court issuing its ruling on
  the scope of the County’s privilege waiver, they will submit a further joint update.

  Very truly yours,

  LARSON O’BRIEN LLP

  /s/ Koren L. Bell

  Koren L. Bell

  BURKE, WILLIAMS & SORENSEN, LLP

  /s/ Charles E. Slyngstad

  Charles E. Slyngstad
